Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5, 7-11, 15, 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims as currently presented are directed towards a decoder and method including the limitations, “extract from the bitstream a parameter set associated with a coded picture in the bitstream, wherein the parameter set includes a signal indicating a that a global motion model is enabled, the global motion model comprising an affine motion model, using control point motion vectors; and decode the coded picture using a motion model for each block of the coded picture, the motion model for each block having a complexity that is no greater than a complexity of the global motion model, wherein the complexity of a motion model is a function of a number of motion vectors needed to decoded a block” as recited in claims 1 and 11. The closest prior art is directed towards Mukherjee et al., (U.S. Pub. No. 2019/0149841 A1), Zou et al, (U.S., Pub. No. 2017/0332095) and Socek et al., (U.S. Pub. No. 2019/0045192). Mukherjee is directed towards a method for decoding a current frame includes decoding, from an encoded bitstream, respective motion models for reference frame of the current frame and, in response to determining that a current block of the current frame is encoded using at least one of the respective motion models, decoding the current block using the at least one of the respective motion models. The respective motion models are jointly determined by an encoder. Zou is related to decoding, from a video bitstream, a representation of differences between the values of the MCs of the affine motion model for the current block and the values of the predictors; determining the values of the MVs of the affine motion model for the current block from the values of the predictors and the decoded differences; determining, based on the determined values of the MVs of the affine motion model for the current block, a predictor . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:0am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486